Citation Nr: 0714049	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  06-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye due to 
VA treatment.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that the veteran's loss of vision in the right eye is due to 
VA carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing the his 
medical treatment.

2.  The record on appeal does not contain medical evidence 
that the veteran's loss of vision in the right eye was due to 
an event not reasonably foreseeable in furnishing his medical 
treatment.


CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for loss of vision in the right eye due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, letters dated in October 
2005 and November 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

A VA medical opinion with regard to the issue on appeal was 
obtained in May 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

After experiencing decreased vision in his right eye 
secondary to a cataract, the veteran was scheduled for a 
cataract extraction with intraocular lens implant, and 
anterior vitrectomy, of the right eye in June 2004.  Prior to 
the surgery, the veteran signed authorization and consent 
forms, acknowledging that he had been informed of, 
understood, and agreed to proceed despite the potential risks 
of the surgery.  The surgery was completed, with no 
complications.  However, the veteran subsequently experienced 
decreased vision in his right eye, which was noted on 
postoperative followup treatment records dated from June 2004 
and July 2004.  In March 2005, a trabeculectomy with 
Mitomycin C was conducted to treat advanced glaucoma of the 
right eye, and was also completed, with no complications.  
The evidence of record shows that the veteran's decreased 
vision has not improved.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.358.

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel in June 
2004.  Specifically, the veteran asserts that complications 
during the surgery ultimately led to him having loss of 
vision in the right eye.  While there is evidence that the 
veteran experienced reduced vision in the right eye following 
the June 2004 surgery, particularly as noted in June 2004 and 
July 2004 VA outpatient treatment records, there is no 
evidence it was the result of careless or negligent VA 
hospitalization or treatment.  Additionally, there is no 
evidence that the loss of vision in the right eye was caused 
by an event that was not reasonably foreseeable.

There is no evidence that any of the veteran's surgical and 
postoperative care constituted careless or negligent VA 
hospitalization or treatment.  Both private and VA medical 
professionals have concluded that the veteran's loss of 
vision in the right eye was the result of a hemorrhage caused 
by macular degeneration, and had nothing to do with the 
cataract surgery itself.  In May 2006, a VA physician 
reviewed the June 2004 operative report and followup 
treatment records, and noted that the loss of vision resulted 
from exudative macular degeneration, a condition unrelated to 
the removed cataract.  The examiner found that the surgery, 
and the surgical followup, was appropriate and timely, and 
that there was no evidence of fault or carelessness on the 
part of the VA.  Ultimately, although there was an increased 
disability noted subsequent to surgery, that development was 
not related to the surgery itself but to a separate disorder, 
macular degeneration.  

To that end, the veteran submitted a series of three opinion 
letters from a private physician, dated in August 2006, 
September 2006, and November 2006.  In the August 2006 
letter, the private physician noted that he could not form 
any solid conclusions regarding the vision loss without 
reviewing the operative report and postoperative treatment 
records, and that it could have been caused by one of many 
things, including unresolved corneal swelling, retinal 
swelling, or a hemorrhage in the eye interior.  In the 
September 2006 letter, by which point the private physician 
had reviewed the pertinent medical records, the private 
physician noted that a hemorrhage in the macula area due to 
macular degeneration caused the loss of vision in the right 
eye.  He also stated that macular degeneration is a problem 
unrelated to cataract surgery, and the resulting hemorrhage 
was preventing the possibility of future vision improvement 
through additional surgery.  

Finally, in a November 2006 letter, the private physician 
reiterated that the right eye hemorrhage, which occurred 
during the healing period of the June 2004 surgery, was the 
result of macular degeneration.  The letter continued, 
stating that the macular hemorrhage was not in any way caused 
by, or related to, the cataract surgery.  Ultimately, the 
private physician concluded, had that hemorrhage not 
occurred, the veteran would have ultimately been able to 
recover vision in the right eye.

There is also no evidence that the veteran's loss of vision 
in right eye was caused by an event that was not reasonably 
foreseeable.  The record shows that the veteran was fully 
aware of the possible risks of the cataract surgery.  Prior 
to the June 2004 cataract surgery, the veteran signed an 
authorization and consent form, signifying that he had been 
informed of, understood, and agreed to proceed despite, the 
potential risks of the surgery.  The private physician in 
November 2006 noted that cataracts and macular degeneration 
are two separate diseases, and it was just unfortunate that 
the macular hemorrhage occurred during the time period in 
which the veteran's right eye was healing from the cataract 
surgery.  

Similarly, while stating that macular hemorrhage could not 
have reasonably been predicted prior to surgery, the VA 
physician noted that the veteran had been informed of the 
known risks, which included bleeding with surgery.  
Additionally, it was noted that the veteran had been informed 
that the cataract may have been hiding other, unknown damage 
to the eye which would only then become apparent; this would 
prove to be the veteran's case, as the macular degeneration 
is not shown by the evidence of record prior to the surgery.  
Thus, the macular hemorrhage, while not specifically known as 
a risk for cataract surgery, is among those reasonably 
foreseeable events resulting from hidden and otherwise 
unknown, unrelated disorders.  

Finally, despite the statements from the veteran as to the 
reasons for his current loss of vision in his right eye, it 
is well established that a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  Those 
objective opinions of record, given by medical professionals, 
are consistent in concluding that the veteran's loss of 
vision in right eye was not at all related to the cataract 
surgery, but instead was the result of his macular 
degeneration, a discrete and unrelated eye disorder with 
which the veteran was also diagnosed.  Additionally, to the 
extent that the veteran asserted in December 2006 that he was 
not asked to sign the consent form, or informed of the 
potential risks of the surgery, until minutes prior to the 
surgery when he was already without his eyeglasses, there is 
no evidence that this was the case.

Because the medical opinions of record concur in finding that 
that the veteran's loss of vision in his right eye was not 
the result of careless or negligent VA hospitalization or 
treatment, and was not caused by an event that was not 
reasonably foreseeable, the preponderance of the evidence is 
against his claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of vision in 
right eye due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


